                     Case 16-37646             Doc 36       Filed 10/05/18 Entered 10/05/18 21:50:27         Desc Main
                                                              Document     Page 1 of 5
1A
 101-7-NFR
 /2009
 /2010
 2ems Inc.
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                CHICAGO DIVISION

                  In Re:                                              §
                                                                      §
                  FALK, CARL RAYMOND                                  §     Case No. 16-37646
                  FALK, PATRICIA ANN                                  §
                                                                      §
                                      Debtors                         §

                                                    NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                      APPLICATIONS FOR COMPENSATION
                                                        AND DEADLINE TO OBJECT (NFR)

                          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that JOSEPH E.
                  COHEN, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
                  professionals have filed final fee applications, which are summarized in the attached Summary of
                  Trustee's Final Report and Applications for Compensation.

                          The complete Final Report and all applications for compensation are available for inspection at
                  the Office of the Clerk, at the following address:
                                                          CLERK OF BANKRUPTCY COURT
                                                          219 S. DEARBORN ST., CHICAGO, IL 60604

                  Any person wishing to object to any fee application that has not already been approved or to the
                  Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
                  copy of the objections upon the trustee, any party whose application is being challenged and the
                  United States Trustee. A hearing on the fee applications and any objection to the Final Report
                  will be held at 1:30 PM on 10/26/2018 in Courtroom ,
                                                 North Branch Court
                                                 1792 Nicole Lane
                                                 Round Lake Beach, IL 60073
                  If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
                  dividends pursuant to FRBP 3009 without further order of the Court.

                  Date Mailed: 09/26/2018                                 By: JOSEPH E. COHEN
                                                                                          TRUSTEE


                  JOSEPH E. COHEN
                  105 WEST MADISON STREET
                  SUITE 1100
                  CHICAGO, IL 60602-0000




             UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 16-37646                 Doc 36           Filed 10/05/18 Entered 10/05/18 21:50:27                                      Desc Main
                                                          Document     Page 2 of 5


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      CHICAGO DIVISION


      In Re:                                                                §
                                                                            §
      FALK, CARL RAYMOND                                                    §         Case No. 16-37646
      FALK, PATRICIA ANN                                                    §
                                                                            §
                             Debtors                                        §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       9,000.00
                   and approved disbursements of                                                                      $                              0.00
                                                            1
                   leaving a balance on hand of                                                                       $                       9,000.00


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: JOSEPH E. COHEN                                    $             1,650.00 $                          0.00 $              1,650.00
       Trustee Expenses: JOSEPH E. COHEN                                $                 35.47 $                         0.00 $                    35.47
       Attorney for Trustee Fees: COHEN &
       KROL                                                             $             1,916.50 $                          0.00 $              1,916.50
                   Total to be paid for chapter 7 administrative expenses                                             $                       3,601.97
                   Remaining Balance                                                                                  $                       5,398.03


                 Applications for prior chapter fees and administrative expenses have been filed as follows:



____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 16-37646             Doc 36   Filed 10/05/18 Entered 10/05/18 21:50:27             Desc Main
                                             Document     Page 3 of 5



                                                           NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 33,172.53 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 16.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                 Allowed Amount      Interim Payment to
     Claim No.          Claimant                 of Claim            Date               Proposed Payment
                        Discover Bank
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-
     000001             3025                  $          10,566.90 $                0.00 $           1,719.51
                        Discover Bank
                        Discover Products Inc
                        PO Box 3025
                        New Albany, OH 43054-
     000002             3025                  $             511.43 $                0.00 $              83.22
                        First National Bank of
                        Omaha
                        1620 Dodge Street, Stop
                        code 3105
     000003             Omaha, NE 68197         $         2,374.44 $                0.00 $             386.38
                        Capital One, N.A.
                        c/o Becket and Lee LLP
                        PO Box 3001
     000004             Malvern PA 19355-0701 $           2,977.82 $                0.00 $             484.57




UST Form 101-7-NFR (10/1/2010) (Page: 3)
        Case 16-37646             Doc 36    Filed 10/05/18 Entered 10/05/18 21:50:27             Desc Main
                                              Document     Page 4 of 5

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        PYOD, LLC its
                        successors
                        assigns as assignee of
                        Citibank, N.A.
                        Resurgent Capital
                        Services
                        PO Box 19008
     000005             Greenville, SC 29602     $          2,767.29 $               0.00 $              450.31
                        WORLD'S FOREMOST
                        BANK-CABELA'S
                        CLUB VISA
                        PO BOX 82609
                        LINCOLN, NE 68501-
     000006             2609               $                7,024.33 $               0.00 $            1,143.04
                        Citibank, N.A.
                        c/o Quantum3 Group
                        LLC
                        PO Box 280
                        Kirkland, WA 98083-
     000007             0280                     $          6,950.32 $               0.00 $            1,131.00
                Total to be paid to timely general unsecured creditors                $                5,398.03
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-NFR (10/1/2010) (Page: 4)
        Case 16-37646             Doc 36   Filed 10/05/18 Entered 10/05/18 21:50:27             Desc Main
                                             Document     Page 5 of 5



                                              Prepared By: /s/JOSEPH E. COHEN
                                                                           TRUSTEE


     JOSEPH E. COHEN
     105 WEST MADISON STREET
     SUITE 1100
     CHICAGO, IL 60602-0000


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
